Thomson, J.,
delivered the opinion of the court.
Charles F. Gunzert, at the request of the appellant, did a job of plumbing upon the Lindell hotel, in Denver, for which he charged $1,031.72. He credited the appellant with payments to the amount of $700, and assigned the balance of the account to the appellee. The latter, as assignee, brought suit to recover this balance.
The case was referred to Robert H. Given, Esq., to hear and determine the same, and report his findings to the court. After hearing the evidence, the referee found that the value of the work and material was $1,020.72, and that the amount of payments was $700; and recommended that judgment be entered accordingly, which was done. To reverse the judgment so entered, this appeal is prosecuted.
The evidence is not as clear or free from obscurity as could be desired, but it seems to be sufficient to warrant the judgment. There are some apparent discrepancies in the testimony of Gunzert, but they do not seem to have arisen out of any attempt at prevarication, and are all explained elsewhere in the evidence.
It is assigned for error that the referee admitted improper testimony over the defendant’s objection. The assignment is too general, and entirely fails of compliance with the requirements of our rule on the subject. Our attention is not, either by the assignment or the argument, directed to any specific instance of the admission of improper testimony, and we do not feel called upon to make a critical search through the record to find it.
Let the judgment be affirmed.

Affirmed.